Title: To James Madison from Joseph Anderson, 9 November 1816
From: Anderson, Joseph
To: Madison, James


        
          Sir
          Washington 9th. Novr 1816
        
        The first time I had the honor of Seeing you, after your late return from Virginia, you had the goodness to Observe, that you had recd. a letter from me, respecting Mr Worthington my Principal Clerk and at the same time, you Observed, that you entertaind a high Opinion of him but that as few Vacances happend and he had not designated any particular kind of Office which he might wish to fill you found difficulty, in complying with

his Wish. I have within a few days past had Some conversation With Mr Worthington, and he has Suggested to me, that he wou’d be willing to accept, a respectable Consulate Such as you might deem him competent to fill. He wou’d be Willing to fill the one lately Vacated by Mr Lee at Burdeaux. Or If, as has been understood Mr Shaler Wishes to leave Algiers And that place Shou’d become Vacant, he wou’d accept it. Or if the Government Shou’d Think of Sending a Consul to Some of the South American Ports he woud be willing to go there. He wou’d accept of the place of District Judge of the State of Indiana, and he woud I think, make quite as able a one, as any that may be Offerd as Candidates. And on the score of indepence, integrity and Patriotism of the right Sort (for he is a Most faithful Supporter of the true republican cause) I am of Opinion he wou’d not be excelld. Shou’d the Collector-Ship of Orleans, from any cause, ee’r long become Vacant he wou’d fill that place much to the real interest of the United States. The Only places which I believe are now Vacant, of those I have designated are, the Consulate at Burdeax and that of District Judge, of the State of Indiana. Should these two places be now vacant, as I have Supposed I take leave to recommend Mr Worthington as a Candidate, for One of them. Your choice wou’d be his for Such is his Modesty, that he cannot prevail with himself to Say Which he wou’d prefer but my Own Opinion is, he wou’d prefer the appointment of Judge. But in this I may be Mistaken for he has not absolutely said so. He wou’d however be content with either or any other of those which have been mentiond.
        Press’d as I know you must be, With business at this time so Shortly before the Meeting of Congress I must request that you will permit Mr Worthingtons Solicitude and my friendship for him to plead my appology for thus Obtruding and accept assurance of my high and most respectfull consideration
        
          Jos: Anderson
        
      